DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' communication filed on July 29, 2021.  In virtue of this communication, claims 1-24 are currently presented in the instant application.

Drawings
The drawings submitted on July 29, 2021.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefore, subject to the conditions and requirements of this title.

Claims 13-19 rejected under 35 U.S.C. 101 because the claimed invention is
directed to non-statutory subject matter. The claim 13-19 are drawn to a "at least one computer readable storage medium”.  In treating the claim as a whole, Computer Readable Media (CRM) and Computer Readable Storage Media (CRSM) claims, under their broadest reasonable interpretation (BRI), will cover an ineligible signal per se unless defined otherwise in the application as filed. Applicants' specification does not explicitly exclude ineligible signal embodiments. When the broadest reasonable interpretation of a claim covers signals per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
In view of the Official Gazette Notice (1251OG212, made available February 23,
2010), the examiner suggests amending the claims to recite " at least one non-transitory computer readable storage medium”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Babu et al. (US 20180286004 A1, hereinafter Babu) in view of Cotter (US 20130237316 A1, hereinafter Cotter).
Regarding claim 1.  Babu discloses a computing system comprising: 
a network controller (Babu, see FIG. 1, A network controller 134); 
a display (Babu, see FIG. 1, Display device 36); 
a processor coupled to the network controller and the display (Babu, see FIG. 1 and at least par. [0109], A network controller 134 may also couple to ICH 130. In some embodiments, a high-performance network controller (not shown) couples to processor bus 110. It will be appreciated that the system 100 shown is exemplary and not limiting, as other types of data processing systems that are differently configured may also be used. For example, the I/O controller hub 130 may be integrated within the one or more processor 102, or the memory controller hub 116 and I/O controller hub 130 may be integrated into a discreet external graphics processor, such as the external graphics processor 112); and 
a memory including a set of instructions, which when executed by the processor (Babu, see at least par. [0108] Memory device 120 can be a dynamic random access memory (DRAM) device, a static random access memory (SRAM) device, flash memory device, phase-change memory device, or some other memory device having suitable performance to serve as process memory. In one embodiment the memory device 120 can operate as system memory for the system 100, to store data 122 and instructions 121 for use when the one or more processors 102 executes an application or process. Memory controller hub 116 also couples with an optional external graphics processor 112, which may communicate with the one or more graphics processors 108 in processors 102 to perform graphics and media operations), cause the computing system to:
detect an immediate flip request associated with a current frame of a video signal (Babu, see at least [0068] In illustrated block 84, the GUC 24 receives the frame flip request and the frame. That is, all workload submission to GPU 26 may go through the GUC 24. If a VR workload is detected, VR flips and frames will also be redirected to the GUC 24. Upon receiving the frame flip request and the frame, the GUC 24 will cache the frame, and control the GPU 26 to flip the frame onto the display device 36.), 
generate a modified frame in response to the immediate flip request (Babu see at least par. [0072] the GUC 24 will repeat the method 80 starting at illustrated block 84, cache the frame of the next frame flip request, and then reset the timer in illustrated block 92; [0073], If the timer has expired, because for example the next frame flip request is delayed and does not arrive, the GUC 24 will determine whether an IF should be generated based upon the conditions in illustrated block 96 (e. g. generate intermediate frame)),
send the modified frame to the display (Bubu, see at least second half of the par. [0041], when the frame is sent to the display device 36, when the frame is displayed by the display device 36).
Babu discloses generate a modified frame in response to the immediate flip request, but does not explicitly discloses generate a modified frame in response to the immediate flip request, wherein the modified frame is to include a plurality of scanlines containing transition content associated with the current frame and a successive frame.  However, Cotter discloses 
generate a modified frame in response to the immediate flip request, wherein the modified frame is to include a plurality of scanlines containing transition content associated with the current frame and a successive frame (Cotter, see at least par. [0051] Returning to 802, if a determination is made that the current scan line is within the designated region (and/or if the current scan line will be in the designated region by the time the GPU is capable of executing the present operation), then at 803 busy work is provided to the GPU (e.g., inserted in the CPU's command queue). As mentioned above, various different types of operations may be provided to the GPU which will not affect the resulting video image (e.g., invisible triangles, a vertical quad which misses all of the pixel centers, etc). The number of inserted operations are based on the time needed to reach the boundary of the designated region and the time required to perform each operation (as described above). At 804 the GPU executes the busy work and, at 805, when the busy work has been completed and the current scan line is outside of the designated region, the new frame is presented at 805 (i.e., copied from the back buffer to the font buffer). As discussed above, in one embodiment, the presentation may include performing a frame transition operation to smooth the transition between the two frames).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Babu disclosed invention, and have generate a modified frame in response to the immediate flip request, wherein the modified frame is to include a plurality of scanlines containing transition content associated with the current frame and a successive frame, as taught by Cotter, thereby to provide a variety of techniques for improving the efficiency of graphics rendering while at the same time reducing these undesirable visual artifacts.

Regarding claim 6.  Babu discloses a semiconductor apparatus comprising: 
one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic (Babu, see at least par. [0028] Each of the graphics driver 22, the filter driver 41, the shared memory 34, the VR runtime 32 and the VR applications 30 may be implemented in one or more modules as a set of logic instructions stored in a machine- or computer-readable storage medium such as random access memory (RAM), read only memory (ROM), programmable ROM (PROM), flash memory, etc., as configurable logic such as, for example, programmable logic arrays (PLAs), field programmable gate arrays (FPGAs), complex programmable logic devices (CPLDs), as fixed-functionality logic hardware using circuit technology such as, for example, application specific integrated circuit (ASIC), complementary metal oxide semiconductor (CMOS) or transistor-transistor logic (TTL) technology, or any combination thereof.) , the logic coupled to the one or more substrates that processes the same steps of the computer system of claim 1, so it is rejected for the same rationale of claim 1.

Regarding claims 13 and 20.  They are rejected for the same rationale of claim 1.

Claims 2, 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Babu et al. (US 20180286004 A1, hereinafter Babu) in view of Cotter (US 20130237316 A1, hereinafter Cotter) as applied claim 1 above and further in view of Samec et al. (US 20160270656 A1, hereinafter Samec).
Regarding claim 2.  Babu in view of Cotter discloses the computing system of claim 1, but does not explicitly discloses wherein the instructions, when executed, cause the computing system to: render the current frame on a first display plane, 
render the successive frame on a second display plane, and vary a relative opaqueness between the first display plane and the second display plane.  However, Samec discloses: wherein the instructions, when executed, cause the computing system to: 
render the current frame on a first display plane, render the successive frame on a second display plane, and vary a relative opaqueness between the first display plane and the second display plane (Samec, see at least the last 5 lines of the par. [2100], Foreground and background may be projected from different depth planes, or may be simulate by a single plane. For example, a varying dark foreground plane may be provided in combination with a bright background plane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Babu in view of Cotter, disclosed invention, and have wherein the instructions, when executed, cause the computing system to: render the current frame on a first display plane, render the successive frame on a second display plane, and vary a relative opaqueness between the first display plane and the second display plane, as taught by Samec, thereby to providing method for displaying different image content at different depth planes to improve image quality.

Regarding claims 7, 14 and 21. are rejected for the same rationale of claim 2.
Claims 3, 8, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Babu et al. (US 20180286004 A1, hereinafter Babu) in view of Cotter (US 20130237316 A1, hereinafter Cotter) as applied claim 1 above and further in view of Sun et al. (US 20200294194 A1, hereinafter Sun).
Regarding claim 3.  Babu in view of Cotter discloses the computing system of claim 1, wherein the instructions, when executed, cause the computing system to conduct one or more of a linear blend, a cubic blend or a dithered blend between content from the current frame and content from the successive frame to obtain the transition content.  However, Sun discloses wherein the instructions, when executed, cause the computing system to conduct one or more of a linear blend, a cubic blend or a dithered blend between content from the current frame and content from the successive frame to obtain the transition content (Sun, see at least par. [0048] In an embodiment, the warped slices are then blended together. In an embodiment, the warped slices can be blended utilizing a linear blending technique, in which weights can be assigned to each of the warped slices based on their position relative to the frame of the transition region; in an embodiment, the weights can determine how the warped slices are blended together to generate an interpolated slice. Additionally, in an embodiment, the warped slices can be blended utilizing various techniques, such as linear blending, non-linear blending, and/or variations thereof, in an embodiment, the process of interpolation utilizing the flow fields is utilized for each slice of the frame of the transition region; in an embodiment, each generated interpolated slice can be utilized to generate a frame of the transition video 610. Additionally, in an embodiment, the process of interpolation utilizing the flow fields can be implemented through various operations, such as the operations the interpolation layer 212 described in connection with FIG. 2 comprises.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Babu in view of Cotter, disclosed invention, and have wherein the instructions, when executed, cause the computing system to conduct one or more of a linear blend, a cubic blend or a dithered blend between content from the current frame and content from the successive frame to obtain the transition content, as taught by Sun, thereby to create a smooth transition from one camera view to another camera view, higher-quality stitched results are produced. Performance is improved by providing a network that implements a fast pushbroom interpolation layer.

Regarding claims 8, 15 and 22. is rejected for the same rationale of claim 3.

Claims 4, 11, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Babu et al. (US 20180286004 A1, hereinafter Babu) in view of Cotter (US 20130237316 A1, hereinafter Cotter) as applied claim 1 above and further in view of Kung et la. (US 20140023141 A1, hereinafter Kung).
Regarding claim 4.  Babu in view of Cotter discloses the computing system of claim 1, but does not explicitly disclose wherein the instructions, when executed, cause the computing system to conduct a motion compensation on the current frame to obtain the transition content.  However, Kung discloses:
wherein the instructions, when executed, cause the computing system to conduct a motion compensation on the current frame to obtain the transition content (Kung, see at least par. [0029], the motion compensation processing unit 24 is configured to select frame repetition as the motion compensation mode based on the judging signal from the difference judging unit 23 such that the motion compensation processing unit 24 generates the interpolated image frame based on the current image frame and the reference image frame using frame repetition through duplicating the reference image frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Babu in view of Cotter, disclosed invention, and have wherein the instructions, when executed, cause the computing system to conduct a motion compensation on the current frame to obtain the transition content, as taught by Kung, thereby to provide an image deblurring method using motion compensation that can effectively reduce motion blur in an image frame.

Regarding claims 11, 18 and 23. is rejected for the same rationale of claim 4.

Claims 5, 12, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Babu et al. (US 20180286004 A1, hereinafter Babu) in view of Cotter (US 20130237316 A1, hereinafter Cotter) as applied claim 1 above and further in view of LIU (US 20170055028 A1).
Regarding claim 5.  Babu in view of Cotter discloses the computing system of claim 1, but does not explicitly disclose wherein a frame rate of the video signal is to exceed a refresh rate of the display.  However, LIU discloses:
wherein a frame rate of the video signal is to exceed a refresh rate of the display (LIU, see at least par. [0026] Besides being coupled to the second video format conversion bridge chip 130, the motion compensation frame rate converter 140, also coupled to the display screen 20, is configured to receive the second data format video signals from the second video format conversion bridge chip 130, and conduct frame rate conversion (frame rate conversion, FRC) on the second data format video signals based on motion estimation and motion compensation (motion estimation and motion compensation, MEMC) principle, so as to process the second data format video signals into high resolution and high frame rate video signals, for example, to improve the video contents with a common refresh rate of 60 Hz to video contents with a refresh rate of 120 Hz or 240 Hz, and then to transmit the high resolution and high frame rate video signals to the display screen 20 to play, thus improving the definition of motion picture.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Babu in view of Cotter, disclosed invention, and have wherein a frame rate of the video signal is to exceed a refresh rate of the display, as taught by LIU, thereby to device for playing audio and video not only can provide a high-quality video viewing function, but also has the efficacy of executing high power consumption software. Therefore, for the aspect of use, the device for playing audio and video enables users to view high-quality videos, and can also comply with the use demand for executing large-scale games at the same time, so that the entire audio-visual entertainment efficacy of the device for playing audio and video is enhanced, the user experience is substantially improved, and the cost for additionally purchasing a game machine is saved (LIU, see par. [0007]).

Regarding claims 12, 19 and 24. Are rejected for the same rationale of claim 5.
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Babu et al. (US 20180286004 A1, hereinafter Babu) in view of Cotter (US 20130237316 A1, hereinafter Cotter) as applied claim 6 above and further in view of Chuang et al. (US 20180012407 A1, hereinafter Chuang).
Regarding claim 9.  Babu in view of Cotter discloses the semiconductor apparatus of claim 6, but does not explicitly disclose wherein the logic coupled to the one or more substrates is to conduct a cubic blend between content from the current frame and content from the successive frame to obtain the transition content.  However, Chuang discloses:
wherein the logic coupled to the one or more substrates is to conduct a cubic blend between content from the current frame and content from the successive frame to obtain the transition content (Chuang, see at least par. [0139] In some examples, a processing unit can use a cubic blending function rather than the simpler linear function because the vanishing derivative at the end-points i=±k ensures that the interpolated frames interpolate not only the shapes of the meshes in frames between (or between and including) F.sub.s−k and F.sub.t+k but also the velocity of the animations at these frames. In some examples, specifically, using a cubic blending kernel as in Eq. (24) can preserve the velocity of the animation at the starting and ending frames, which linear blending according to some prior schemes cannot.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Babu in view of Cotter, disclosed invention and have wherein the logic coupled to the one or more substrates is to conduct a cubic blend between content from the current frame and content from the successive frame to obtain the transition content, thereby to provide a display method and apparatus using a display operable to display the images which is
increasingly high-quality.

Regarding claim 16.  It is rejected for the same rationale of claim 9.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Babu et al. (US 20180286004 A1, hereinafter Babu) in view of Cotter (US 20130237316 A1, hereinafter Cotter) as applied claim 6 above and further in view of MILNER-MOORE et al. (US 20200018965 A1, hereinafter MILNER-MOORE).
Regarding claim 10.  Babu in view of MILNER-MOORE discloses the semiconductor apparatus of claim 6, but does not explicitly discloses wherein the logic coupled to the one or more substrates is to conduct a dithered blend between content from the current frame and content from the successive frame to obtain the transition content.  However, MILNER-MOORE discloses:
wherein the logic coupled to the one or more substrates is to conduct a dithered blend between content from the current frame and content from the successive frame to obtain the transition content (MILNER-MOORE, see at least par. [0098] Then, a separate and standard temporal anti-aliasing technique (potentially as simple as a rolling average) may be used to blend the dithered images over 2, 3, 4 or more frames).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Babu in view of Cotter, disclosed invention, and have wherein the logic coupled to the one or more substrates is to conduct a dithered blend between content from the current frame and content from the successive frame to obtain the transition content, thereby to provide a display method and apparatus using a display operable to display the quality image which the stepping and aliasing artifacts have been greatly reduce.

Regarding claim 17.  It is rejected for the same rationale of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                             
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612